OPINION. Opper, Judge: Of the three issues presented, two — the propriety of deductions for interest paid and contributions to charity — are disposed of in petitioner’s favor on the authority first, of L. Lee Stanton, 34 T.C. 1, and Fabreeka Products Co., 34 T.C. 290, and second, of Maysteel Products, Inc., 33 T.C. 1021. The third deduction claimed, that for amortization of bond premium, is disallowed on the authority of Maysteel Products, Inc., supra. Beviewed by the Court. Decision will be entered under Buie 50. Fisher, J., concurs in the result. BRUCE, J., dissents.